EXHIBIT 10.53
ALION SCIENCE AND TECHNOLOGY CORPORATION
LONG-TERM INCENTIVE PLAN
ARTICLE I: ESTABLISHMENT, PURPOSE AND DURATION
     1.1. Establishment of the Plan. Alion Science and Technology Corporation
(“Alion” or the “Company”) hereby establishes an incentive compensation plan to
be known as the “Alion Science and Technology Corporation Long-Term Incentive
Plan” (the “Plan”), as set forth in this document. The Plan permits the payment
of annual or periodic cash awards based upon the achievement of predefined
performance goals established by the Board or the Compensation Committee of the
Board. The Plan shall become effective as of November 1, 2008 (the “Effective
Date”) and shall remain in effect as provided in Section 1.3 hereof.
     1.2. Purposes of the Plan. The purposes of the Plan are:
     (a) to provide Participants with an incentive for excellence in individual
performance and
     (b) to retain key employees.
     1.3. Duration of the Plan. The Plan shall remain in effect, subject to the
right of the Board of Directors to alter, amend, suspend, or terminate the Plan
at any time pursuant to Article V hereof.
ARTICLE II: DEFINITIONS
     For the purpose of the Plan, unless the context requires otherwise, the
following terms shall have the meanings indicated:
     2.1. “Affiliate” means an entity which is a member of a “controlled group”
of corporations with Alion under Code Section 414(b) or a trade or business
under common control with Alion under Code Section 414(c); provided, however,
that an ownership threshold of “at least 50 percent” will be used instead of “at
least 80 percent” each place it appears.
     2.2. “Award” means a grant of the opportunity to receive a cash incentive
payment earned by and paid to a Participant pursuant to the terms of the Plan
and Award Agreement.
     2.3. “Award Agreement” means an agreement entered into by the Company and
each Participant setting forth the terms and provisions applicable to the
determination and payment of Awards paid to such Participant under the Plan.
     2.4. “Award Opportunity(ies)” means the Award or Awards that a Participant
earns upon the achievement of a certain preestablished performance goal or
performance goals during

- 1 -



--------------------------------------------------------------------------------



 



a Performance Period as specified in the Participant’s Award Agreement and
pursuant to the terms of the Plan.
     2.5. “Board” means the Board of Directors of the Company.
     2.6. “Cause” or “Just Cause” shall have the same meaning as defined in the
relevant Participant’s Employment Agreement.
     2.7. “Change in Control” shall mean and shall be deemed to have occurred as
of the date of the first to occur of the following events:

  (a)   any Person or Group acquires stock of Alion that, together with stock
held by such Person or Group, constitutes more than 50% of the total Fair Market
Value or total voting power of the stock of Alion. However, if any Person or
Group is considered to own more than 50% of the total Fair Market Value or total
voting power of the stock of Alion, the acquisition of additional stock by the
same Person or Group is not considered to cause a Change in Control of Alion. An
increase in the percentage of stock owned by any Person or Group as a result of
a transaction in which Alion acquires its stock in exchange for property will be
treated as an acquisition of stock for purposes of this subsection. This
subsection applies only when there is a transfer of stock of Alion (or issuance
of stock of Alion) and stock in Alion remains outstanding after the transaction;
    (b)   any Person or Group acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such Person or
Group) ownership of stock of Alion possessing 30% or more of the total voting
power of the stock of Alion;     (c)   a majority of members of the Board is
replaced during any 12-month period by Directors whose appointment or election
is not endorsed by a majority of the members of the Board prior to the date of
the appointment or election; or     (d)   any Person or Group acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such Person or Group) assets from Alion that have a total gross
fair market value equal to or more than 40% of the total gross fair market value
of all of the assets of Alion immediately prior to such acquisition or
acquisitions. For this purpose, gross fair market value means the value of the
assets of Alion, or the value of the assets being disposed of, determined
without regard to any liabilities associated with such assets. However, no
Change in Control shall be deemed to occur under this subsection (d) as a result
of a transfer to:

  (i)   A shareholder of Alion (immediately before the asset transfer) in
exchange for or with respect to its stock;     (ii)   An entity,50% or more of
the total value or voting power of which is owned, directly or indirectly, by
Alion;

- 2 -



--------------------------------------------------------------------------------



 



  (iii)   A Person or Group that owns, directly or indirectly, fifty percent
(50%) or more of the total value or voting power of all the outstanding stock of
Alion; or     (iv)   An entity, at least 50% of the total value or voting power
of which is owned, directly or indirectly, by a person described in clause (iii)
above.

     For these purposes, the term “Person” shall mean an individual,
corporation, association, joint-stock company, business trust or other similar
organization, partnership, limited liability company, joint venture, trust,
unincorporated organization or government or agency, instrumentality or
political subdivision thereof (other than an employee benefit trust established
or maintained for the benefit of employees of the Company). The term “Group”
shall have the meaning set forth in Rule13d-5 of the Securities Exchange
Commission (“SEC”), modified to the extent necessary to comply with Treasury
Regulation Section 1.409A-3(i)(5), or any successor thereto in effect at the
time a determination of whether a Change in Control has occurred is being made.
If any one Person, or Persons acting as a Group, is considered to effectively
control the Corporation as described in subsections (b) or (c) above, the
acquisition of additional control by the same Person or Persons is not
considered to cause a Change in Control. The term “Fair Market Value” shall, on
any given date, mean the value of one share of Common Stock, as determined by
the Committee in its sole discretion, based upon the most recent valuation of
the Common Stock made by an independent appraisal that meets the requirements of
Code Section 401(a)(28)(C) and the regulations thereunder as of a date that is
no more than 12 months before the relevant transaction to which the valuation is
applied. “Common Stock” shall mean the voting common stock, $0.01 par value per
share, of the Company.
     2.8. “Code” means the Internal Revenue Code of 1986, as amended, and
related rules, regulations and interpretations.
     2.9. “Committee” means the Compensation Committee of the Board, or such
person or persons as the Compensation Committee shall designate, unless the
Board resolves to act itself as the Committee.
     2.10. “Company” means Alion Science and Technology Corporation, a Delaware
corporation.
     2.11. “Effective Date” means November 1, 2008.
     2.12. “Employee” shall mean any person who is employed by an Employer as an
employee, as reported on the Employer’s payroll, and whose wages are subject to
withholding under the Federal Insurance Contributions Act, codified in Code
Section 3121, or would be subject to such withholding if paid in the US.
     2.13. “Employer” shall mean the Company and any Affiliate that, with the
consent of the Company, elects to participate in the Plan and any successor
entity that adopts the Plan.
     2.14. “Employment Agreement” shall mean the employment contract specifying
the terms of a Participant’s employment with his or her Employer.

- 3 -



--------------------------------------------------------------------------------



 



     2.15. “Participant” shall mean an Employee who has been granted an Award
Agreement under the Plan.
     2.16. “Performance Period” means the time period during which performance
goals must be achieved for a Participant to earn an Award, as determined by the
Board or the Committee and as specified in the Participant’s Award Agreement.
     2.17. “Plan” means the Alion Science and Technology Corporation Long-Term
Incentive Plan, as amended from time to time.
     2.18. “Target Award Opportunity” means the target award opportunity
specified in the participant’s Award Agreement, as determined by the Board or
the Committee.
     2.19. “Termination of Employment” means the severing of employment with the
Company and its Affiliates for any reason. Whether a Participant incurs a
termination of employment with the Company or an Affiliate will be determined by
the Committee in accordance with the requirements of Code Section 409A and
Treasury Regulation Section 1.409A-1(h) governing separations from service.
ARTICLE III: PARTICIPATION
     Individual Participants in the Plan shall be selected by the Committee in
its sole discretion from key Employees of the Company prior to or as soon as
practicable after the beginning of each applicable Performance Period. Awards
granted at the same time or at different times need not contain similar
provisions.
ARTICLE IV: AWARD OPPORTUNITIES
     4.1. Setting Award Opportunities. The Committee shall determine the
duration of each Performance Period and set each Participant’s Award
Opportunities with respect to a Performance Period. In addition, the Board or
the Committee shall establish the performance goal or performance goals that
must be achieved during a Performance Period for a Participant to earn and be
paid his Award. The Committee shall specify the foregoing in each Participant’s
Award Agreement.
     4.2. Earning Awards. Subject to the terms of the Plan and the Award
Agreement, an Award shall be earned by and paid to a Participant for a
Performance Period based on the achievement of the performance goal or
performance goals for such Performance Period as set forth in his Award
Agreement.
     4.3. Award Agreement. The grant of an Award shall be authorized by the
Committee and shall be evidenced by Award Agreement in a form approved by the
Committee, between the Company and the Participant. Each Award Agreement shall
set forth the Performance Period, the Participant’s Target Award Opportunity for
the Performance Period, the performance measures and related performance goals
for earning an Award, and the determination of the Participant’s Award, Each
such Award Agreement shall be subject to the express terms and conditions of
this Plan, and shall be subject to such other terms and conditions that, in the
reasonable judgment of the Committee, are appropriate and not inconsistent with
this Plan.

- 4 -



--------------------------------------------------------------------------------



 



     4.4. Vesting of Awards. A Participant shall have no right to any payment
with respect to an Award until it has vested in accordance with its terms. The
terms for vesting of Awards shall be established by the Committee and set forth
in the Award Agreement. The effect of a Participant’s Termination of Employment
during a Performance Period or subsequent vesting period, if any, on his right
to be paid an Award shall be specified in the Participant’s Award Agreement.
     4.5. Effect of a Change in Control. The effect of a Change in Control
during a Performance Period or subsequent vesting period, if any, on a
Participant’s right to earn and be paid an Award shall be specified in the Award
Agreement.
     4.6. Form and Timing of Payment of Awards. Payment of an Award shall be
made solely in cash at such time or times as are specified in a Participant’s
Award Agreement consistent with Section 409A. Notwithstanding the foregoing,
payment of a vested Award may be accelerated, with the consent of the Committee,
solely to the extent permitted under Code Section 409A.
     4.7. 409A Compliance Provisions. No payment shall be made in violation of
Section 409A or any other applicable provisions of the Code and the rules and
regulations thereunder. If the Committee reasonably determines that the making
of any payment required under the Plan at the date specified in the Plan would
jeopardize the ability of the Company to continue as a going concern, the
payment will be treated as made upon the date specified under the Plan if the
payment is made during the first taxable year of the Company in which the making
of the payment would not have such effect. In addition, payment may be delayed
(without imputation of earnings, interest or other gains or losses after the
payment date), solely to the extent necessary, upon such events and conditions
as permitted under Code Section 409A and the rules and regulations thereunder,
provided that payment is made as soon as possible after the reason for delay no
longer applies.
     4.8. Withholding. The Company shall have the right to deduct from all
amounts paid pursuant to the Plan any Federal, State or local income tax, social
security contribution or other payroll taxes required by law, whether domestic
or foreign, to be withheld with respect to such payments. The Company shall also
have the right to deduct FICA contributions required at vesting from normal
salary and wages or other cash compensation to be paid to the Participant.
ARTICLE V: AMENDMENT AND TERMINATION
     5.1. Adjustment of Awards. The Committee may, in its discretion, modify
outstanding Awards and Award Opportunities to reflect extraordinary transactions
or occurrences during the Performance Period that affect the Company or any
subsidiary or participating affiliate. Such extraordinary transactions or
occurrences shall be of such a nature that it is clear that the Committee would
have considered such event in establishing Awards or Award Opportunities had it
been aware of the event at the beginning of the Performance Period, including by
way of illustration and not of limitation, the divestiture of a significant
subsidiary, the acquisition or discontinuance of a material business or product
line, changes in accounting procedures/policies, or governmental changes that
affect Award performance criteria.

- 5 -



--------------------------------------------------------------------------------



 



     5.2. Amendment. The Board may amend the Plan or any Award Agreement at any
time and from time to time, provided that no amendment shall deprive any person
of any rights earned under the Plan before the effective date of such amendment
without such person’s consent. Notwithstanding the foregoing, the Committee may
unilaterally amend the Plan or any outstanding Award Agreement as necessary to
cause the Plan or Award to comply with Code Section 409A.
     5.3. Termination. The Board reserves the right to terminate the Plan in
whole or in part at any time, without the consent of any person granted any
rights under the Plan. Termination of the Plan shall not affect the Committee’s
ability to exercise the powers granted to it hereunder with respect to Awards
granted under the Plan prior to the date of such termination. Notwithstanding
the foregoing, termination of the Plan shall not result in the acceleration of
payment of any Award except as permitted by the Committee and consistent with
the requirements of Code Section 409A.
ARTICLE VI: ADMINISTRATION
     6.1. General. The Plan shall be administered by the Committee. The
Committee shall have the full and final authority, in its discretion, to
interpret conclusively the provisions of the Plan; to adopt such rules for
carrying out the Plan as it may deem advisable; to decide all questions of fact
arising in the application of the Plan; and to make all other determinations
necessary or advisable for the administration of the Plan. Without limiting the
foregoing, the Committee shall have full power and authority to (a) construe the
Plan and any Award under the Plan; (b) select the Employees to whom Awards may
be granted and the time or times at which Awards shall be granted; (c) determine
the Target Award Opportunities with respect to each Award; (d) determine and
modify from time to time the terms and conditions, including restrictions and
the timing of payment, of any Award and to approve the form of Award Agreements;
and (e) impose limitations on Awards, including limitations on transfer
provisions.
     6.2. Procedure. The Committee shall meet at such times and places and upon
such notice as it may determine. A majority of the members of the Board or
committee serving as Committee hereunder shall constitute a quorum. Any acts by
the Committee may be taken at any meeting at which a quorum is present and shall
be by majority vote of those members entitled to vote. Additionally, any acts
reduced to writing or approved in writing by all of the members of the Board or
committee serving as Committee hereunder shall be valid acts of the Committee.
Members of the Board or Committee who are either eligible for Awards or have
been granted Awards may vote on any matters affecting the administration of the
Plan or the grant of Awards pursuant to the Plan, except that no such member
shall act upon the granting of an Award to himself or herself, but any such
member may be counted in determining the existence of a quorum at any meeting of
the Committee during which action is taken with respect to the granting of an
Award to him or her.
     6.3. Limited Liability. To the maximum extent permitted by law, no member
of the Board or committee serving as Committee hereunder shall be liable for any
action taken or decision made in good faith relating to the Plan or any Award.

- 6 -



--------------------------------------------------------------------------------



 



     6.4. Effect of Committee’s Decision. All actions taken and decisions and
determinations made by the Committee on all matters relating to the Plan
pursuant to the powers vested in it hereunder shall be in the Committee’s sole
and absolute discretion and shall be conclusive and binding on all parties
concerned, including the Company, its stockholders, any Participants in the Plan
and any other employee of the Company, and their respective successors in
interest.
ARTICLE VII: MISCELLANEOUS PROVISIONS
     7.1. No Guarantee of Employment. Neither the Plan nor any Award granted
under the Plan shall confer upon any Participant any right with respect to
continuance of employment by the Employer. Nothing in this Plan shall prevent,
interfere with or limit in any way the right of the Employer to terminate a
Participant’s employment at any time, whether or not such termination would
result in: (a) the failure of any Award to vest; (b) the forfeiture of any
unvested or vested portion of any Award under the Plan; and/or (c) any other
adverse effect on the Participant’s interests under the Plan.
     7.2. Indemnification of Board and Plan Committee. No member of the Board or
the Committee, nor any officer or Employee of the Company acting on behalf of
the Board or the Committee, shall be personally liable for any action,
determination, or interpretation taken or made in good faith with respect to the
Plan, and all members of the Board or the Committee and each and any officer or
Employee of the Company acting on their behalf shall, to the extent permitted by
law, be fully indemnified and protected by the Company in respect of any such
action, determination, or interpretation.
     7.3. Effect of the Plan. Neither the adoption of this Plan nor any action
of the Board or the Committee shall be deemed to give any person any right to be
granted an Award or any other rights except as may be evidenced by an Award
Agreement, or any amendment thereto, duly authorized by the Committee and
executed on behalf of the Company, and then only to the extent and upon the
terms and conditions expressly set forth therein.
     7.4. Non-Assignability. Any Award granted to a Participant may not be
transferred or assigned other than by will or by the laws of descent and
distribution. If the Participant attempts to alienate, assign, pledge,
hypothecate, or otherwise dispose of his or her Award or any right thereunder,
except as provided for in the Plan or the Award Agreement, or in the event of
any levy, attachment, execution, or similar process upon the right or interest
conferred by this Plan or the Award Agreement, the Committee shall terminate the
Participant’s Award by notice to him or her, and it shall thereupon become null
and void.
     7.5. Company Charter and Bylaws. The Plan is subject to the charter and
by-laws of the Company, as they may be amended from time to time.
     7.6. No Trust or Fund Created. Neither the Plan nor any Award shall create
or be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company and a Participant or any other person. To the
extent that any Participant or other person acquires a right to receive payments
from the Company pursuant to an Award, such right shall be no greater than the
right of any unsecured general creditor of the Company; however, in

- 7 -



--------------------------------------------------------------------------------



 



the event of commencement of a voluntary or involuntary case of bankruptcy
against or by the Company, all vested and unvested Awards made hereunder shall
be canceled and void.
     7.7. Governing Law. All questions arising with respect to this Plan and any
Award Agreement executed hereunder shall be determined by reference to the laws
of the State of Delaware in effect at the time of their adoption and execution,
respectively, without implementing its laws regarding choice of law.
IN WITNESS WHEREOF, the undersigned has caused this instrument to be executed as
of November 1, 2008, and certifies that the foregoing Plan was duly adopted by
the Board of the Company on that date.

                      Alion Science and Technology Corporation    
 
               
 
      By:   /s/ Bahman Atefi
 
Chief Executive Officer    

         
Attest:
  /s/ James C. Fontana
 
Secretary    

- 8 -